I concur in the order upon the second ground discussed in the opinion, considered in connection with the rule of decision on appeal in cases where appellate jurisdiction is conferred upon the district courts of appeal by the constitution. (Const., art. VI, sec. 4; People v. Davis, 147 Cal. 346, [81 P. 718];Matter of Zany, 164 Cal. 724, [130 P. 710]; Burke v. Maze,10 Cal.App. 206, 211, [101 P. 438, 440]; People v. Vaughn,25 Cal.App. 736, [147 P. 116, 117].) I thus qualify my concurrence because of the apprehension that from the extended reference in the opinion to the first point, and the failure to cite the many authorities which hold the contrary view, the conclusion may be drawn that by denying a rehearing this court thereby approves what is said in that regard. *Page 197